Citation Nr: 0207851	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran had recognized guerilla service from June 1945 to 
September 1945.  He also had service with the regular 
Philippine Army from September 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The veteran's case 
was remanded for additional development in March 2001.  It is 
again before the Board for appellate review.

The Board also notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in March 1999.  The veteran later withdrew 
this request during a local hearing at the RO in July 1999.  
Accordingly, the Board will adjudicate the claim based on the 
evidence of record.  38 C.F.R. § 20.704(e) (2001).


FINDING OF FACT

The service medical records do not contain X-ray evidence of 
PTB or a diagnosis of PTB, nor does the post-service medical 
evidence show that the veteran's PTB was manifested to a 
compensable degree within three years after service or is 
related to service.


CONCLUSION OF LAW

The veteran does not have PTB that is the result of disease 
or injury incurred in or aggravated by qualifying military 
service; PTB may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 107, 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 3.371, 
3.374 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had recognized active service from June 1945 to 
September 1945.  He is seeking entitlement to service 
connection for PTB that he contends was contracted during his 
period of recognized service.

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 107, 1110.  Where a veteran served 
continuously for ninety days or more during a period of war, 
and PTB became manifest to a degree of 10 percent or more 
within three years of the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(3), 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Regulations addressing service connection for PTB provide 
that X-ray evidence alone may be adequate for grant of direct 
service connection for pulmonary tuberculosis.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration for service 
connection purposes as if clinically established; however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a) (2001).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a)(1) (2001).

Service department diagnosis of active pulmonary tuberculosis 
will be accepted unless a board of medical examiners, Clinic 
Director or Chief, Outpatient Service certifies, after 
considering all the evidence, including the evidence favoring 
or opposing tuberculosis and activity, that such diagnosis 
was incorrect.  Doubtful cases may be referred to the Chief 
Medical Director in Central Office.  38 C.F.R. § 3.374(a) 
(2001).  Diagnosis of active pulmonary tuberculosis by the 
medical authorities of the VA as the result of examination, 
observation, or treatment will be accepted for rating 
purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.  38 C.F.R. § 3.374(b).  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, there are no service medical records available 
for review.  The veteran's AGUZ Form 632 provided no 
information relative to any diagnosis or treatment for PTB 
during the veteran's period of recognized service.  A 
personnel record from the Army of the Philippines contains a 
declaration from the veteran dated in September 1945.  The 
reverse of the record contains the results of a physical 
examination that reported no abnormalities of the lungs and 
that found the veteran qualified for service.  An Affidavit 
for Philippine Army Personnel, dated in September 1945, 
reported that no illnesses were incurred in service.  A 
second Affidavit for Philippine Army Personnel, dated in 
January 1946, also reported no illnesses incurred in service.

The veteran applied for nonservice-connected disability 
pension benefits in September 1993.  The veteran listed 
several medical conditions as contributing to his total 
disability status, including diagnosis and treatment of PTB 
in 1979, and again from 1987 to 1993.  The veteran submitted 
a statement from P. B. Hao, M.D., dated in May 1993, in 
support of his claim.  Dr. Hao reported that he had treated 
the veteran since November 1985 for several enumerated 
conditions.  Pulmonary tuberculosis was not one of the 
treated conditions.

In May 1998, the veteran submitted his current claim for 
disability compensation benefits.  He submitted a 
certification from V Luna General Hospital, AFP Medical 
Center, also dated in May 1998.  The certification reported 
that the veteran was treated at the hospital for tuberculosis 
of the lung from January to March 1979.  The certification 
also reported that the clinical records pertaining to this 
treatment had been destroyed.

The veteran submitted a statement from R. C. Aparato, M.D., 
in September 1998.  Dr. Aparato reported that he had treated 
the veteran in September 1998 for PTB, minimal, left 
suprahilar, Class IV; stable pneumitis, left base; and, 
chronic obstructive pulmonary disease (COPD), secondary to 
chronic bronchitis.

The RO wrote to Dr. Aparato in October 1998 and requested 
copies of his treatment records pertaining to the veteran.  
The veteran was notified of this action that same month.  

No records were received from Dr. Aparato.  Instead a medical 
evaluation, dated in November 1998, was submitted.  Dr. 
Aparato noted that the veteran was treated for PTB from 
January to June 1993.  Chest x-rays from 1993 were 
interpreted to show stable TB lesions.  Additional chest x-
rays from September 1998 were interpreted to show no change 
in the TB lesions.  There was no mention of any earlier 
treatment for PTB by Dr. Aparato.  Further, Dr. Aparato did 
not relate the veteran's current PTB to any incident of 
service.

The veteran submitted his substantive appeal in March 1999.  
At that time he said that he had received treatment for PTB 
in 1948.  He also said that the two physicians that treated 
him at that time were both deceased and there was no record 
of the treatment.

The veteran testified at a hearing at the RO in July 1999.  
The veteran was asked if he had any documentary evidence to 
present.  He said that he had no medical records with him and 
that the physicians that had treated him for his PTB were 
deceased.  The hearing officer asked if the veteran 
understood why his claim had been denied.  The veteran said 
that he did not understand.  The hearing officer explained 
that there was no evidence of PTB in service or within three 
years after service.  The veteran had no further evidence or 
statement to offer and the hearing was adjourned.

The veteran submitted a statement from F. Jusay, M.D., dated 
in August 1999.  Dr. Jusay related a history of treatment for 
PTB for the veteran beginning in 1948.  Reportedly the 
veteran's TB lesion was improved by 1950-1951.  Dr. Jusay 
noted that the veteran was then treated for PTB in 1979, as 
previously reported.  Dr. Jusay further noted that Dr. 
Aparato had treated the veteran in 1998 but that the veteran 
was now his patient.  Dr. Jusay reported the veteran's 
current diagnosis as PTB - minimal.

The veteran submitted an unread chest x-ray at the same time 
that was interpreted at the VA outpatient clinic in Manila in 
September 1999.  The x-ray was interpreted to show possible 
infiltrate or fibrosis in the left upper lobe.

The veteran's claim was remanded by the Board in March 2001.  
One reason for the remand was the then recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The 
remand also directed that the RO attempt to obtain treatment 
records for the veteran from several sources and to offer the 
veteran an opportunity to supplement his claim with 
affidavits or other lay statements.  Finally, the veteran was 
to be provided with a VA examination.  An opinion was to be 
obtained as to whether it was at least as likely as not that 
any diagnosis of PTB could be related to service or whether 
it manifested itself within three years after his discharge 
from service.

The veteran submitted two lay statements from comrades that 
served with him during World War II.  Both statements 
recalled their association with the veteran and that he 
became sick, from something, at one point and lost weight.  
Neither individual reported that the veteran was diagnosed 
with or treated for PTB either during service or at any time 
after service.

The RO wrote to the veteran in March 2001.  The letter 
detailed VA's responsibilities under the VCAA and what the RO 
would do to assist the veteran in the development of his 
claim.  He was informed of the evidence necessary to 
substantiate his claim.  The veteran was requested to provide 
the necessary authorization forms so that medical records 
could be requested from the several medical facilities and 
physicians previously identified by the veteran.  The RO also 
informed the veteran that, since he was not represented, he 
could contact the RO for a list of recognized 
representatives.  

The veteran contacted the RO in April 2001 and requested a 
list of recognized organizations/representatives.  The RO 
responded to the veteran's request in May 2001.  

The RO again wrote to the veteran in July 2001 and informed 
him that arrangements were being made for a VA medical 
examination.  The veteran was also reminded that he needed to 
submit the necessary authorization forms so that the RO could 
request treatment records from the several sources identified 
by the veteran.

The veteran was afforded a VA respiratory examination in 
August 2001.  The examiner noted that the veteran claimed he 
was treated for PTB in the 1940's but that the first medical 
evidence of treatment was from 1979.  The veteran was 
diagnosed with PTB, minimal, Class IV based on the history of 
treatment and absence of symptoms consistent with PTB.  The 
examiner stated that there was no evidence on file that 
showed that the veteran acquired PTB in service or within 
three years after service.

The veteran's claim was again denied by the RO in March 2002.  
He was provided a supplemental statement of the case in May 
2002.  The RO noted that the veteran had been requested to 
provide authorization to request records in support of his 
claim but that he had failed to provide the requested 
authorization.

The evidence in this case fails to show that entitlement to 
service connection for PTB is warranted.  The probative 
evidence does not show in-service x-ray evidence illustrative 
of PTB or an in-service diagnosis of PTB.  Additionally, the 
evidence fails to show that the veteran's PTB was manifested 
to a compensable degree within the applicable presumptive 
period post-service, or is related to any events of service. 

The veteran himself does not actually contend that he was 
diagnosed with PTB during service.  Rather he contends that 
he was diagnosed with, and treated for, PTB beginning in 
1948.  The Board notes that the veteran is capable of 
presenting lay evidence regarding the symptoms of his claimed 
PTB.  Further, he has provided additional lay statements from 
comrades who attested to the veteran being sick at an 
unspecified time in service.  However, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus to service, only a qualified individual can 
provide that evidence.  As laypersons, the veteran and his 
comrades are not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The only other evidence in favor of the veteran's claim is 
the November 1998 submission from Dr. Jusay.  This submission 
is not credible in light of the other evidence of record.  
First, the veteran made no reference to any treatment for PTB 
at the time he submitted his claim in 1993.  He noted 
treatment for PTB in 1979 and later but made no reference to 
any earlier treatment.  Second, the statement from Dr. Hao 
made no reference to a current, or past, diagnosis of PTB.  
Third, Dr. Aparato made no reference to diagnosis and 
treatment of PTB in the 1940's.  Fourth, neither of the 
veteran's comrades reported that he was treated for PTB 
shortly after service.  

The Board finds that the opinion provided by Dr. Jusay, 
regarding the veteran's diagnosis and treatment for PTB in 
1948, to be nothing more than a history related by the 
veteran.  As such it does not provide the necessary medical 
evidence to show that PTB was manifested in 1948 as contended 
by the veteran.  While an examiner can render a current 
diagnosis based upon an examination of the veteran, the 
opinion regarding the etiology of the underlying condition, 
without a thorough review of the record, can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409.

The veteran was provided several opportunities to either 
produce the treatment records from Dr. Jusay, and others, or 
to enable the RO to obtain the records.  He failed to respond 
to those opportunities.  Thus there is no competent evidence 
to show that the veteran either had PTB in service or within 
the three-year presumptive period to a compensable degree, or 
that his current diagnosis is related to service.  The 
preponderance of the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTB.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty-to-
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The Court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The court categorically stated that the duty-to-assist 
provisions of section 3(a) of the VCAA were not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2002).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of his claim.  From the outset he 
has been requested to provide evidence to support his claim.  
Initially he was informed of the requirement to submit 
evidence to show that his current diagnosis of PTB was 
related to service.  The RO attempted to obtain treatment 
records from sources identified by the veteran.  The Board 
informed the veteran regarding the change in the law brought 
about by the VCAA.  The RO wrote a specific letter to the 
veteran in March 2001 that detailed VA's responsibilities to 
assist the veteran and that also informed him of the evidence 
necessary to substantiate his claim.  The veteran was 
contacted again in July 2001 and was asked to provide 
authorization for the RO to obtain evidence that might 
support his claim, but he failed to respond to the RO's 
request.  The veteran was aware of the RO's requests for his 
assistance as he responded to both the March and July 2001 
letters with his own correspondence, albeit not in regard to 
providing the requested authorization.  He asked for 
information regarding a list of recognized representatives 
after he was informed of such a list in March 2001.  He was 
provided such a list in May 2001 but never submitted evidence 
of representation.  

The veteran was afforded a local hearing in the development 
of his case.  He reported that he had no additional evidence 
to submit in support of his case.  The veteran withdrew his 
request for a Travel Board hearing.

He was provided with a statement of the case (SOC) with 
respect to the issue on appeal that listed the provisions of 
law relied on, the facts developed in the case, and the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  Further, as noted above, his claim was remanded 
in March 2001 and he was given the opportunity to supplement 
the evidence in support of his claim. 

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  While the recent decisions in 
Dyment and Bernklau may have established the state of the law 
as to the retroactive application of the duty to assist 
provisions of the VCAA, the fact is that this veteran was 
provided assistance in accordance with the state of the law 
in existence prior to that decision.  He was afforded the 
greater benefit in the development of his case.  Accordingly, 
the Board concludes that there was no prejudice to the 
veteran in the Board's adjudication of the merits of this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for pulmonary tuberculosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

